                   Case
JS44 (Rev. 1/08 NDGA)            1:20-mi-99999-UNA CIVIL
                                                    Document 2186-1
                                                         COVER SHEETFiled 07/20/20 Page 1 of 2
The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)


I. (a) PLAINTIFF(S)                                                                            DEFENDANT(S)
 Beatrix Margit Egerer                                                                          ZenResolve, LLC




  (b) COUNTY OF RESIDENCE OF FIRST LISTED                                                     COUNTY OF RESIDENCE OF FIRST LISTED
        PLAINTIFF       Polk                                                                  DEFENDANT Fulton
                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                      (IN U.S. PLAINTIFF CASES ONLY)

                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF
                                                                                                     LAND INVOLVED


   (c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND                                    ATTORNEYS                  (IF KNOWN)
                                  E-MAIL ADDRESS)
   Matthew T. Berry
   2751 Buford Highway, Suite 600
   Atlanta, Georgia 30324
   (404) 235-3334
   matt@mattberry.com

II. BASIS OF JURISDICTION                                                    III. CITIZENSHIP OF PRINCIPAL PARTIES
     (PLACE AN “X” IN ONE BOX ONLY)                                                (PLACE AN “X” IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                      (FOR DIVERSITY CASES ONLY)

                                                                             PLF     DEF                                 PLF       DEF

   1 U.S. GOVERNMENT            3 FEDERAL QUESTION                             1        1   CITIZEN OF THIS STATE              4         4   INCORPORATED OR PRINCIPAL
      PLAINTIFF                   (U.S. GOVERNMENT NOT A PARTY)                                                                              PLACE OF BUSINESS IN THIS STATE

   2 U.S. GOVERNMENT            4 DIVERSITY                                    2        2   CITIZEN OF ANOTHER STATE           5         5   INCORPORATED AND PRINCIPAL
      DEFENDANT                   (INDICATE CITIZENSHIP OF PARTIES                                                                           PLACE OF BUSINESS IN ANOTHER
                                  IN ITEM III)                                                                                               STATE
                                                                               3        3   CITIZEN OR SUBJECT OF A
                                                                                            FOREIGN COUNTRY                    6         6   FOREIGN NATION




IV. ORIGIN             (PLACE AN “X “IN ONE BOX ONLY)
                                                                                                  TRANSFERRED FROM                                     APPEAL TO DISTRICT JUDGE
   1 ORIGINAL         2 REMOVED FROM           3 REMANDED FROM          4 REINSTATED OR         5 ANOTHER DISTRICT             6 MULTIDISTRICT        7 FROM MAGISTRATE JUDGE
     PROCEEDING         STATE COURT             APPELLATE COURT           REOPENED                 (Specify District)            LITIGATION             JUDGMENT


V. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
                   JURISDICTIONAL STATUTES UNLESS DIVERSITY)


Violations of the Fair Debt Collection Practices Act (FDCPA) 15 U.S.C. § 1692, et seq., and

Violations of the Georgia Fair Business Practices Act (GFBPA) O.C.G.A. § 10-1-393, et seq.



(IF COMPLEX, CHECK REASON BELOW)

        1. Unusually large number of parties.                                      6. Problems locating or preserving evidence

        2. Unusually large number of claims or defenses.                           7. Pending parallel investigations or actions by government.

        3. Factual issues are exceptionally complex                                8. Multiple use of experts.

        4. Greater than normal volume of evidence.                                 9. Need for discovery outside United States boundaries.

        5. Extended discovery period is needed.                                    10. Existence of highly technical issues and proof.

                                                                    CONTINUED ON REVERSE
FOR OFFICE USE ONLY

RECEIPT #                         AMOUNT $                                 APPLYING IFP                         MAG. JUDGE (IFP)

JUDGE                           MAG. JUDGE                                 NATURE OF SUIT                        CAUSE OF ACTION
                                                      (Referral)
VI. NATURECase 1:20-mi-99999-UNA
          OF SUIT                              Document 2186-1 Filed 07/20/20 Page 2 of 2
                   (PLACE AN “X” IN ONE BOX ONLY)

CONTRACT - "0" MONTHS DISCOVERY TRACK’          CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK                SOCIAL SECURITY - "0" MONTHS DISCOVERY
      150 RECOVERY OF OVERPAYMENT &                   441 VOTING                                         TRACK
          ENFORCEMENT OF JUDGMENT                     442 EMPLOYMENT                                               861 HIA (1395ff)
      152 RECOVERY OF DEFAULTED STUDENT               443 HOUSING/ ACCOMMODATIONS                                  862 BLACK LUNG (923)
          LOANS (Excl. Veterans)                      444 WELFARE                                                  863 DIWC (405(g))
      153 RECOVERY OF OVERPAYMENT OF                  440 OTHER CIVIL RIGHTS                                       863 DIWW (405(g))
         VETERAN'S BENEFITS                           445 AMERICANS with DISABILITIES - Employment                 864 SSID TITLE XVI
                                                      446 AMERICANS with DISABILITIES - Other                      865 RSI (405(g))
CONTRACT - "4" MONTHS DISCOVERY TRACK
      110 INSURANCE                             IMMIGRATION - "0" MONTHS DISCOVERY TRACK                 FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
      120 MARINE                                      462 NATURALIZATION APPLICATION                     TRACK
      130 MILLER ACT                                  463 HABEAS CORPUS- Alien Detainee                            870 TAXES (U.S. Plaintiff or Defendant)
      140 NEGOTIABLE INSTRUMENT                       465 OTHER IMMIGRATION ACTIONS                                871 IRS - THIRD PARTY 26 USC 7609
      151 MEDICARE ACT
      160 STOCKHOLDERS' SUITS                   PRISONER PETITIONS - "0" MONTHS DISCOVERY                OTHER STATUTES - "4" MONTHS DISCOVERY
      190 OTHER CONTRACT                        TRACK                                                    TRACK
      195 CONTRACT PRODUCT LIABILITY                                                                               400 STATE REAPPORTIONMENT
                                                      510 MOTIONS TO VACATE SENTENCE
      196 FRANCHISE                                                                                                430 BANKS AND BANKING
                                                      530 HABEAS CORPUS
                                                      535 HABEAS CORPUS DEATH PENALTY                              450 COMMERCE/ICC RATES/ETC.
REAL PROPERTY - "4" MONTHS DISCOVERY                  540 MANDAMUS & OTHER                                         460 DEPORTATION
TRACK                                                 550 CIVIL RIGHTS - Filed Pro se                              470 RACKETEER INFLUENCED AND CORRUPT
      210 LAND CONDEMNATION                           555 PRISON CONDITION(S) - Filed Pro se                           ORGANIZATIONS
      220 FORECLOSURE                                                                                              480 CONSUMER CREDIT
      230 RENT LEASE & EJECTMENT                PRISONER PETITIONS - "4" MONTHS DISCOVERY                          490 CABLE/SATELLITE TV
      240 TORTS TO LAND                                                                                            810 SELECTIVE SERVICE
                                                TRACK                                                              875 CUSTOMER CHALLENGE 12 USC 3410
      245 TORT PRODUCT LIABILITY                      550 CIVIL RIGHTS - Filed by Counsel
      290 ALL OTHER REAL PROPERTY                                                                                  891 AGRICULTURAL ACTS
                                                      555 PRISON CONDITION(S) - Filed by Counsel                   892 ECONOMIC STABILIZATION ACT
                                                                                                                   893 ENVIRONMENTAL MATTERS
TORTS - PERSONAL INJURY - "4" MONTHS            FORFEITURE/PENALTY - "4" MONTHS DISCOVERY                          894 ENERGY ALLOCATION ACT
DISCOVERY TRACK                                 TRACK                                                              895 FREEDOM OF INFORMATION ACT
      310 AIRPLANE                                    610 AGRICULTURE                                              900 APPEAL OF FEE DETERMINATION UNDER
      315 AIRPLANE PRODUCT LIABILITY                  620 FOOD & DRUG                                                  EQUAL ACCESS TO JUSTICE
      320 ASSAULT, LIBEL & SLANDER                    625 DRUG RELATED SEIZURE OF PROPERTY                         950 CONSTITUTIONALITY OF STATE STATUTES
      330 FEDERAL EMPLOYERS' LIABILITY                    21 USC 881                                               890 OTHER STATUTORY ACTIONS
      340 MARINE                                      630 LIQUOR LAWS
      345 MARINE PRODUCT LIABILITY                    640 R.R. & TRUCK                                   OTHER STATUTES - "8" MONTHS DISCOVERY
      350 MOTOR VEHICLE                               650 AIRLINE REGS.                                  TRACK
      355 MOTOR VEHICLE PRODUCT LIABILITY             660 OCCUPATIONAL SAFETY / HEALTH                             410 ANTITRUST
      360 OTHER PERSONAL INJURY                       690 OTHER                                                    850 SECURITIES / COMMODITIES / EXCHANGE
      362 PERSONAL INJURY - MEDICAL
          MALPRACTICE                           LABOR - "4" MONTHS DISCOVERY TRACK                       OTHER STATUTES - “0" MONTHS DISCOVERY
      365 PERSONAL INJURY - PRODUCT LIABILITY
                                                      710 FAIR LABOR STANDARDS ACT                       TRACK
      368 ASBESTOS PERSONAL INJURY PRODUCT
                                                      720 LABOR/MGMT. RELATIONS                                  ARBITRATION (Confirm / Vacate / Order / Modify)
          LIABILITY
                                                      730 LABOR/MGMT. REPORTING & DISCLOSURE
                                                        ACT
TORTS - PERSONAL PROPERTY - "4" MONTHS                740 RAILWAY LABOR ACT
                                                                                                               (Note: Mark underlying Nature of Suit as well)
DISCOVERY TRACK                                       790 OTHER LABOR LITIGATION
      370 OTHER FRAUD                                 791 EMPL. RET. INC. SECURITY ACT
      371 TRUTH IN LENDING
      380 OTHER PERSONAL PROPERTY DAMAGE        PROPERTY RIGHTS - "4" MONTHS DISCOVERY
      385 PROPERTY DAMAGE PRODUCT LIABILITY     TRACK
                                                      820 COPYRIGHTS
                                                      840 TRADEMARK
                                                                                                         * PLEASE NOTE DISCOVERY
BANKRUPTCY - "0" MONTHS DISCOVERY                                                                          TRACK FOR EACH CASE TYPE.
TRACK                                           PROPERTY RIGHTS - "8" MONTHS DISCOVERY                     SEE LOCAL RULE 26.3
      422 APPEAL 28 USC 158                     TRACK
      423 WITHDRAWAL 28 USC 157                       830 PATENT



VII. REQUESTED IN COMPLAINT:                                      Plaintiff demands actual, statutory and punitive
     CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23                    damages + Attorney fees and costs
                                                         DEMAND $_____________________________
JURY DEMAND        YES      NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

VIII. RELATED/REFILED CASE(S) IF ANY
      JUDGE_______________________________                           DOCKET NO._______________________

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES:                     (CHECK APPROPRIATE BOX)
      1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
      2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
      3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
      4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME
         BANKRUPTCY JUDGE.
      5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
      6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):



      7. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.                                          , WHICH WAS
         DISMISSED. This case  IS     IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.



                                                                                               July 20, 2020
SIGNATURE OF ATTORNEY OF RECORD                                                                DATE
